       Case 3:19-cr-02564-CAB Document 27 Filed 10/24/19 PageID.58 Page 1 of 1




 1
 2
 3
 4
 5
 6                  IN THE UNITED STATES DISTRICT COURT
 7              FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                Criminal Case No. 19CR2564-CAB
10                            Plaintiff,      ORDER
11
                       V.
12
     QINGSHAN LI,
13
                              Defendant.
14
15
16         No objections having been filed, IT IS ORDERED that the Findings and
17   Recommendation of the Magistrate Judge are adopted and this Court accepts
18   Defendant’s PLEA OF GUILTY to Count(s) ONE (1) of the Information .
19
20         IT IS SO ORDERED.
21
22   Dated: 10/24/2019
23                                            Hon. Cathy Ann Bencivengo
                                              United States District Judge
24
25
26
27
28
